department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date date u i l number legend m x x y z xx yy zz dear ------------------ this is in response to x's request dated date for a ruling under sec_512 of the internal_revenue_code regarding the federal tax consequences associated with the transactions described below x is exempt from federal_income_tax under sec_501 of the code and is classified as an organization described in sec_509 and sec_170 x is subject_to the tax imposed by sec_511 on any unrelated_business_income x may have x was founded in and incorporated under the laws of the state of m in it is a nonprofit nonsectarian educational_organization providing care treatment and education to at-risk wayward troubled or disadvantaged children in x’s board_of trustees adopted a strategic plan that emphasized national program expansion x has diverse operations in several states in x cared for approximately big_number children through its major programs x’s operating expenditures have doubled from - - to demonstrating a continuing need to find funding sources for expanding program needs the property being considered for sale consists of approximately x acres adjacent to x’s home campus x acquired this farm property totaling y acres at a total cost of z dollars from several of the acres were taken by eminent_domain and additional acres were taken by the state for road construction leaving x acres the property was originally acquired to help x maintain its self-sufficiency by growing feed grain for cattle used to provide milk and meat to feed the youth in its program the property has been used for agriculture continuously from acquisition to the present day in x moved away from dormitory living arrangements with institutional group meals to a family-style neighborhood environment at the same time health regulations from the m department of social services and other regulating agencies began to preclude the possibility of continuing the old pattern of growing food for self-sufficiency the last of the cattle was sold in additionally in x’s board_of trustees adopted a plan emphasizing national program expansion eliminated the need for the property for home campus expansion recognizing that this property was no longer needed for the direct sustenance of the children under x’s care the board_of trustees declared the property surplus x’s management was authorized to dispose_of the property and to dedicate the proceeds to additional funding for the care of children in date a prominent real_estate consultant was retained to review and analyze the market for possible disposal of the property in question the consultant reported that the property is suitable for an array of income producing land uses including office park single-family residence multifamily residence and medical the range of value of the tract it stands is approximately xx dollars to yy dollars thus it is unlikely that any one buyer would be financially able to acquire the entire x acre tract the conceptual land use plan developed by consulting engineers indicates disposition of a series of up to nine tracts to different developers over a reasonable period would allow x to receive maximum value consistent with its fiduciary duty for the property up to yy dollars while controlling the pace and type of development it is estimated that engineering legal environmental testing survey and consulting fees related to the implementation of the concept would not exceed zz dollars the developers of each tract would be responsible for construction and installation of all site improvements including roadways and utility hookups no improvements will be required to make the property more attractive for sale gas electric sewer and water utilities already abut the site demolition of farm buildings and grading would be the responsibility of the purchaser s a passive patient marketing approach would be utilized a prospectus should be - - prepared for distribution to interested parties the property would not be listed for sale with real_estate brokers however finders' fees at negotiated rates may be paid for transactions consistent with the limited development concept in a favorable ruling from the service private ruling was issued to x in connection with the sale of another agricultural tract adjacent to the home campus x states that the sale of the individual tracts for that property whose estimated completion time was to be within years was accomplished within that time frame x has requested the following rulings in connection with this series of transactions the proposed sale of surplus real_estate in the manner described does not constitute unrelated_trade_or_business regularly carried on by x within the meaning of sec_513 of the code the surplus real_estate is not property_held_primarily_for_sale to customers in the ordinary course of any trade_or_business regularly carried on by x within the meaning of sec_512 of the code the gain to be realized by x on the sale of the surplus real_estate will not be unrelated_business_taxable_income and therefore will not be subject_to the unrelated_business_income_tax provided by sec_511 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable and educational organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property of a kind which would properly be includable in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business of an organization subject_to the tax on unrelated_business_income the conduct of - - which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function subject_to certain exceptions sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_1_513-1 of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 of the code applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations states that the term trade_or_business has the same meaning as in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides in part that a business activity will be deemed to be regularly carried on if it manifests a frequency and continuity and is pursued in a manner generally similar to commercial activities of non-exempt organizations sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale_of_goods or the performance of services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes she listed the land for sale with a licensed real_estate broker whom she authorized to subdivide the land and develop it for sale the broker had the land platted and laid out into subdivisions with several lots although no improvements were made on the lots themselves streets were cleared graded and shelled storm sewers were put in at street intersections gas and electric lines were constructed and a water well was dug each year to lots were sold in holding that the taxpayer with the broker as her - - agent was holding lots for sale to customers in the regular course of business the court stated that the sole question was whether the taxpayer was in the business of subdividing real_estate the fact that she did not buy additional land did not prevent the sales activities from being a business as she had enough land for a business without buying more in 195_f2d_714 10th cir the court explained that there is no fixed formula or rule_of thumb for determining whether property sold by a taxpayer was held by him primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business each case must rest upon its own facts the court identified a number of helpful factors to point the way among which are the purposes for which the property was acquired whether for sale or investment and continuity and frequency of sales as opposed to isolated transactions also to be considered are any other facts tending to indicate that the sales or transactions are in furtherance of an occupation of the taxpayer recognizing however that one actively engaged in the business of real_estate may discontinue the business and simply sell off the remnants of his holdings without further engaging in the business the court reasoned that while the purpose for which the property was acquired is of some weight the ultimate question is the purpose for which it was held in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally 60_tc_996 provides several guidelines to be used to determine whether a taxpayer engaged in a land transaction in furtherance of a trade_or_business the factors to be considered include the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of the improvements made of the property the proximity of the sale to the purchase of the land and the purpose for which the property was held during the taxable_year are all useful in making this determination no one factor is controlling but all are relevant facts to consider in what is basically a facts_and_circumstances_test in parklane residential school inc v commissioner tcmemo_1983_139 an organization exempt under sec_501 of the code had as its exempt_function the operation of a school for mentally disabled children the school entered into simultaneous transactions involving the purchase and sale at a profit of real properties over two years the court held that this activity was not substantially related to the exercise or performance of petitioner's exempt_function ie the operation of a school for mentally retarded children even though the profits were ultimately used to further petitioner's exempt_function the source of the funds was in essence an unrelated business the tax_court stated that the fact that the petitioner entered into transactions belied any suggestion that the business was not regularly carried on in 606_f2d_77 5th cir the criteria used by the court in determining whether property sold by a taxpayer was held primarily for investment or for sale to customers in the ordinary course of business are the substantiality and - - frequency of sales improvements solicitation and advertisement and broker's activities according to the court the frequency and substantiality of the taxpayer's land sales are the most important criteria the court goes on to state that although a taxpayer may have acquired property without intending to enter the real_estate business what was once an investment or what may start out as a liquidation of an investment may become something else w here sales are continuous the nature and purpose of a taxpayer's acquisition of property is significant only where sales activity results from unanticipated externally introduced factors which make impossible the continued pre-existing use of the realty original investment intent is pertinent for example when a taxpayer is coerced to sell its property by acts of god new and unfavorable zoning regulations or other uncontrollable forces an additional criterion noted in houston endowment is the presence of improvements on the land at issue the plaintiff's predecessor in interest constructed roads water lines sewers and railroad tracks to enhance the attractiveness of the land to purchasers and to increase the return on the sale of the property while this criterion is of lesser importance than the substantiality and frequency of sales it also indicates that the land was held_for_sale in the ordinary course of business see also 526_f2d_409 5th cir revrul_59_91 1959_1_cb_15 describes a corporation that sold a portion of its property that had been held as an investment the property was subdivided into residential lots graded the streets surfaced and the required drainage and utilities were installed in holding that the gains realized from the sales of the lots constituted ordinary_income the ruling implies that the sizeable improvements m ade in order to facilitate the sales led to the conclusion that the property was held primarily_for_sale_to_customers the revenue_ruling cites mauldin v commissioner supra where the facts indicated that the taxpayer had subdivided land and made improvements to it in order to facilitate sales and to and derive the maximum proceeds from the disposition of the property while the property was originally purchased for purposes other than sale in the ordinary course of trade_or_business cattle raising after such division and improvement the lots were considered to be held by the taxpayer primarily_for_sale_to_customers in the ordinary course of trade_or_business factors which have been considered by the courts in determining whether the sale of property has been carried out in the regular course of the taxpayer's business are the purpose for which the property was acquired the frequency continuity and size of sales the extent of improvements to the property the activities of the owner in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale see adam supra no one factor is controlling but all are relevant facts to consider in what - - is basically a facts_and_circumstances_test see also houston endowment supra biedenharn realty co supra x proposes to sell land that it acquired for farming_purposes to enhance its self-sufficiency and which it has held for a significant period of time this is completely contrary to the short turn around period experienced by a typical buyer and seller of real_property certain regulatory changes have occurred which have compelled x to discontinue its farming practices on the property although the land is adjacent to x’s home campus an emphasis on national programs negates the property's use for home campus expansion the increased emphasis on national programs has also increased x’s expenses significantly based upon the fact that the property is presently surplus land x has determined that it is in its best interest to sell the land in order to fund its exempt_activities the facts surrounding x’s acquisition and sale of the property can be distinguished from those in parklane supra where properties were purchased and sold at a profit over a short_period of time in order to finance an exempt_function that was not substantially related to the transactions x will not advertise the availability of the property for sale through real_estate brokers but will adopt a passive marketing approach whereby a prospectus will be prepared for distribution to interested parties no more than nine sales will occur over a reasonable period of time with the frequency and size of the sales dictated by the perception of the consultant so as to achieve maximum value consistent with x’s fiduciary duties no improvements are contemplated to enhance sale of the property buyers of the property would construct all site improvements including roads and utilities at their expense x will not plat the property for specific lots the platting of lots and subdivision within the tracts will be the responsibility of the buyer applying the facts_and_circumstances_test and the primary purpose test of malat supra we have concluded that this transaction does not involve property_held_primarily_for_sale to customers in the ordinary course of business nor does the proposed sale of the surplus real_estate under these circumstances and in the proposed manner constitute an unrelated_trade_or_business within the meaning of sec_513 of the code therefore income from the sale of this property is excluded from the computation of unrelated_business_taxable_income by reason of sec_512 accordingly based upon the information furnished we rule as follows the proposed sale of surplus real_estate in the manner described does not constitute unrelated_trade_or_business regularly carried on by x within the meaning of sec_513 of the code the surplus real_estate is not property_held_primarily_for_sale to customers in the ordinary course of any trade_or_business regularly carried on by x within the meaning of sec_512 of the code the gain to be realized by x on the sale of the surplus real_estate will not be unrelated_business_taxable_income and therefore will not be subject_to the unrelated_business_income_tax provided by sec_511 of the code - - this ruling applies the applicability of sec_511 through to the facts represented above we express no opinion as to the tax consequences of the transactions under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of x’s activities x should keep a copy of this ruling in its permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin manager exempt_organizations technical group
